Title: To James Madison from Rufus King, 8 July 1803
From: King, Rufus
To: Madison, James



Private
Dr Sir,
New york July 8. 1803
I have just recd. and am obliged to you for your letter of the 5th. the settlement of my family will for some time call for and engage my time and attention, after this shall have been done, I will cheerfully upon an intimation from you, visit the seat of Govt. and make any such personal Communications as you may require.
Had I supposed that you had not recd. dispatches from Paris of a date subsequent to the signature of the treaty of cession, I should have said a word or two to you on that important Subject—which my frequent & confidential correspondence with Mr. Livingston would have enabled me to do—the Extent of the cession appears by my correspondence with our Envoys—the Conditions are not known by me with precision, but I have understood from Mr. Livingston that we assume of Debt due from france to our Citizens a sum not exceeding 20,000,000 livres (a provision for the liquidation whereof is contained in the Treaty) and pay “a large sum in 6 per Cent Stock to France.” This phrase is too vague to afford any distinct idea, and perhaps is made use of to reconcile us easily to a moderate Amount. I however do not suppose the sum small, nor do I think we shd. hesitate in providing a large one, provided the Act of Cession includes no commercial or political Regulation with which we might be dissatisfied. On these points I feel considerable confidence, as they have been again & again discussed in the correspondence between me & Mr. Livingston: I trust no political Engagements with wh we shd. be dissatisfied have been made, and the preferences in commerce are confined to the ceded Territory and do not exceed twelve years. Most faithfully Yr. ob. ser.
Rufus King
P.S. I am obliged to you for conferring with the Secy of the Treasury respecting my Furniture &c, and am in hopes that he will be of opinion that the Effects &c of a returning Minr. are or ought to be (by a Provision to this Effect if one be required) exempt from Duty.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10). Docketed by Wagner as received 14 July.


